Russell, J.
Even if the evidence was insufficient to authorize the verdict rendered by the justice of the peace, the judge of the superior court erred in rendering final judgment in favor of the defendant. In sustaining the certiorari, he should have ordered a new trial, for the plaintiff might be able to supply any deficiency of evidence on another trial. The judgment is therefore affirmed, with direction that it operate to order a new trial in' the justice’s court.

Judgment affirmed, with direction.